UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4935



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


FREEMAN L. HANKINS,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-132)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Anne Margaret Hayes, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Freeman Leroy Hankins appeals the district court order

sentencing him to thirty-seven months in prison following his

guilty plea to possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1) (2000).     In his appeal, filed

pursuant to Anders v. California, 386 U.S. 738 (1967), counsel for

Hankins asserts there are no non-frivolous issues for appeal.

Hankins was notified of his right to file a pro se supplemental

brief, but has not filed a brief.   Because our review of the record

discloses no reversible error, we affirm Hankins’ conviction and

sentence.

            Hankins was advised of the nature of the charge against

him, the potential punishment, and the rights he was waiving by

entering a plea of guilty, and he knowingly and intelligently

waived those rights and pled guilty.        Moreover, the sentence

imposed by the district court was within the guidelines range

established by the U.S. Sentencing Guidelines Manual (2002). There

were no judicial enhancements to Hankins’ sentence, thus United

States v. Booker, 125 S. Ct. 738 (2005), is not implicated.

Finally, we find that the district court did not plainly err in

treating the guidelines as mandatory since there is no evidence of

prejudice as required under United States v. White, 405 F.3d 208,

223 (4th Cir. 2005).




                                - 2 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We, therefore, affirm Hankins’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decision process.



                                                                    AFFIRMED




                                    - 3 -